DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a as being anticipated by McLaughlin et al. (US 9,979,625).
Referring to Claim 1, McLaughlin teaches an electronic apparatus comprising:
a memory storing complex command information including a plurality of functions and order information of the plurality of functions (see col. 22, lines 44-55);
a communication circuitry (see col. 22, lines 22-28); and
a processor configured to:
control the communication circuitry to perform Bluetooth communication (see col. 22, lines 14-19) with a remote control apparatus (see col. 22, lines 22-28),
based on a control signal being received from the remote control apparatus, acquire a plurality of function informations included in the control signal (see col. 82, lines 16-25 noting streaming control input as control signal and streaming capabilities as the function informations), and

	Claim 11 has similar limitations as claim 1.
Referring to Claims 2 and 12, McLaughlin also teaches first code information corresponding to a first function executable in the electronic apparatus and second code information corresponding to a second function executable in the electronic apparatus (see col. 37, lines 38-59 noting the session keys as the codes), and wherein the processor is further configured to perform control operations corresponding to the first code information and the second code information continuously based on the order information of the first function and the second function included in the complex command information (see col. 37, lines 61-67 noting that the session keys leading to authorization can allow activity such as continuous streaming in col. 81, lines 1-13).
Referring to Claims 3 and 13, McLaughlin also teaches a plurality of functions of the same type, and wherein the plurality of functions of the same type are a plurality of functions performed by a read operation of data or a plurality of functions performed by a write operation of data (see col. 6, lines 57-65).
Referring to Claims 4 and 14, McLaughlin also teaches a first remote control apparatus and a second remote control apparatus (see multiple controls 2012 in fig. 23), and wherein the processor is further configured to based on a first control signal 
Referring to Claims 5 and 15, McLaughlin also teaches a first remote control apparatus and a second remote control apparatus (see multiple controls 2012 in fig. 23), and wherein the processor is further configured to based on a first control signal received from the first remote control apparatus corresponding to first complex command information and a second control signal received from the second remote control apparatus corresponding to single command information, perform control operations corresponding to a plurality of function informations included in the first control signal continuously and perform control operations corresponding to the second control signal (see col. 66, lines 36-49 noting individual pairing with each control 2012 and the same operation can be applied to streaming col. 81, lines 1-13).
Referring to Claims 6 and 16, McLaughlin also teaches a function of requesting return information to the remote control apparatus, and wherein the processor is further configured to:
based on being connected with the remote control apparatus via Bluetooth communication through the communication circuitry, transmit the return information to 
based on not being connected with the remote control apparatus via Bluetooth communication through the communication circuitry, perform Bluetooth communication connection with another remote control apparatus, and transmit the return information to the another remote control apparatus (see col. 32, lines 1-19 noting negative acknowledgement).
Referring to Claims 7 and 17, McLaughlin also teaches based on not being connected with the remote control apparatus via Bluetooth communication through the communication circuitry, transmit a control signal including the return information and identification information of the remote control apparatus to the another remote control apparatus (see col. 32, lines 1-19), and wherein the control signal transmitted to the another remote control apparatus is a signal that controls to transmit the return information to the remote control apparatus based on the identification information of the remote control apparatus (see col. 34, lines 28-52 which notes unique identifiers for every controller).
Referring to Claims 8 and 18, McLaughlin also teaches wherein the complex command information is information that sequentially mapped control codes corresponding to each of the plurality of functions based on the order information (see col. 16, lines 4-25 which shows mapping of brightness and controlling adjusting of brightness as a function).
Referring to Claims 9 and 19, McLaughlin also teaches identify whether the remote control apparatus has a history of Bluetooth communication connection with the 
Referring to Claims 10 and 20, McLaughlin also teaches based on identifying that a plurality of remote control apparatuses including the remote control apparatus are connected via Bluetooth communication through the communication circuitry, transmit a request signal making the control signal transmitted based on the complex command information to the remote control apparatus (see col. 32, lines 1-19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE YUN/Primary Examiner, Art Unit 2648